Citation Nr: 1003706	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus with associated onychomycosis 
of bilateral feet.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetic retinopathy.

3.  Entitlement to an effective date prior to January 22, 
2001, for the grant of service connection for diabetes 
mellitus with associated onychomycosis of bilateral feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2006, a 
statement of the case was issued in September 2006, and a 
substantive appeal was received in October 2006.

The Veteran testified at a Board hearing in September 2009.  
A transcript of that hearing is of record.

The Board notes that additional medical evidence was added to 
the record at the time of the September 2009 hearing.  
Additionally, the record was held open for a period of 60 
days following the hearing to permit the submission of 
additional medical evidence.  Such evidence has been 
received.  In a September 2009 written statement, the Veteran 
expressly waived preliminary RO review of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2009).

The Board notes that during the hearing, the Veteran raised 
two new claims that are not in appellate status.  The Veteran 
raised a claim of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities as 
secondary to diabetes mellitus.  Also, the Veteran raised a 
claim of entitlement to an increased disability rating for 
bilateral hearing loss.  These matters are hereby referred to 
the RO for appropriate action.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) recently held that a request for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised.  
The Veteran has not contended that he is unemployable due to 
a disability on appeal.  No evidence of record otherwise 
expresses that the Veteran's disabilities on appeal render 
him unemployable.  Therefore, the Board finds that this 
appeal does not include an issue of entitlement to TDIU.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for diabetic retinopathy is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus does 
not involve medically required regulation of activities.

2.  In a September 2009 written statement and hearing before 
the Board, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of the issue of 
entitlement to an earlier effective date for the grant of 
service connection for diabetes mellitus with associated 
onychomycosis of bilateral feet.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
earlier effective date for the grant of service connection 
for diabetes mellitus with associated onychomycosis of 
bilateral feet.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A letter sent in November 2005 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in this letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the June 2006 rating decision currently on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, the Board notes that multiple VCAA letters 
provided much of the information contemplated by Dingess, 
including the November 2005 VCAA letter and a letter sent in 
June 2008 addressing how VA determines disability ratings.  
The June 2008 letter was effective timely, as it was sent 
prior to the most recent RO readjudication of this appeal in 
a July 2008 supplemental statement of the case.  However, to 
the extent that the notice provided in this case may be 
arguably inadequate, the Board finds no prejudice to the 
Veteran in proceeding with a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the arguable inadequacy of the notice in 
this case concerns the fact that no notice has been provided 
addressing how VA determines effective dates for disability 
ratings.  In this case, the Board finds below that the 
preponderance of the evidence is against granting any new 
disability rating, and thus no new effective dates will be 
assigned in this matter.  Thus, any questions of notice 
regarding such assignments are rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded a VA examination to evaluate 
his diabetes mellitus disease process in this appeal; this 
November 2005 VA examination report is of record.  The Board 
notes that the VA examination report contains sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and features of the disability on appeal to 
provide probative medical evidence adequate for rating 
purposes.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
this appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to assignment of a higher 
disability rating for his service-connected diabetes 
mellitus.  This issue on appeal concerns the disease process 
itself and the noncompensably rated complication of 
onychomycosis, bilateral feet.  This matter is distinct from 
separately compensated complications of diabetes, such as the 
Veteran's diabetic retinopathy which is rated separately and 
addressed in the remand portion of this decision.  The 
Veteran essentially contends that the disability is more 
severely disabling than the rating assigned reflects.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 10 percent disability 
rating is warranted for diabetes manageable by restricted 
diet only; 20 percent rating is warranted for diabetes 
requiring insulin and a restricted diet, or oral hypoglycemic 
agents and a restricted diet; a 40 percent rating is 
warranted when the diabetes requires insulin, restricted 
diet, and regulation of activities; a 60 percent rating is 
warranted when the diabetes requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated; and a 100 percent rating 
when the diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

The Veteran's correspondence and contentions in this case 
have repeatedly cited that he has required increased insulin 
in treatment for his diabetes mellitus.  The Board notes, 
however, that the Veteran's currently assigned disability 
rating contemplates his insulin requirements.  The criteria 
for a higher rating additionally require both a restricted 
diet and regulation of activities in addition to a need for 
insulin.  At his September 2009 Board hearing, the Veteran 
was asked to describe how he feels his diabetes has increased 
in severity.  The Veteran discussed his medications and that 
his "insulin has increased really dramatically."  The 
Veteran described some numbness in his extremities which he 
associates with peripheral neuropathy (the subject of a 
separate service connection claim not currently on appeal).  
Very significantly, however, the Veteran specifically denied 
being under any restricted diet or regulation of activities.  
When asked "does your doctor put you on a restricted 
diet?", the Veteran responded "No, ma'am."  When asked "Do 
you have your activities restricted by your doctor because of 
the diabetes?", the Veteran responded "I have no formal 
restrictions...."  The Veteran did describe "warnings that if 
I'm on the treadmill, that I need to make sure that I, you 
know, take my pulse periodically...."  The Veteran went on to 
describe his workout routine and that his son "is a little 
more aggressive about it than I might be, but it's all for 
the good, I know.  But that's the only thing that I've had as 
far as any diet restriction."

The Board has reviewed the Veteran's private and VA treatment 
records, and finds no indication of medical regulation of 
activities associated with the Veteran's diabetes treatment 
to conflict with the Veteran's testimony discussed above.  
The Board notes that the Veteran's November 2005 VA 
examination evaluating the diabetes for rating purposes 
indicated that the Veteran was trying to follow a diabetic 
diet and that he had an exercise routine, but made no strong 
indication of a medical requirement for a restricted diet nor 
any medical regulation of activities whatsoever.  Some 
treatment records make indications to the effect that 
physicians recommended, as stated in a January 2009 VA 
treatment report, "Diet: low fat, low salt, low CARB, well-
balanced."  The Board finds that such indications do suggest 
some medically required restriction of the Veteran's diet.  
However, no medical evidence suggests regulation of 
activities.  The January 2009 VA treatment report, for 
instance, merely recommends that the Veteran "continue 
treadmill and stationary bike."  No other evidence of 
record, including the Veteran's own testimony, contradicts 
these indications in a manner supportive of his claim.

The Board notes that the November 2005 VA examination report 
confirms that the Veteran requires insulin and oral 
medication to treat his diabetes.  The report also shows that 
the Veteran "has had blood sugars drop to less than 50 at 
night and last year at least 4-5 times where he had night 
sweats and flushing."  However, "[h]e has not had any 
admissions for hyperglycemia or hypoglycemia."  The Board 
has considered this information, but notes that there is no 
basis for an increased rating presented by hypoglycemic 
episodes which do not require hospitalizations and are not 
associated with a medical requirement for regulated 
activities and restricted diet.

The Board observes that the RO has assigned a 20 percent 
rating, apparently accepting the indications that the Veteran 
"tries to follow a diabetic diet" as evidence of a 
restricted diet.  Even accepting that the Veteran has some 
manner of restricted diet, there would remain no basis for 
assignment of a higher disability rating in this case as 
there is no evidence of medical regulation of activities.  
Medical evidence is required to establish that occupational 
and recreational activities have been restricted under 
Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 
360, 365 (2007).  The criteria for assignment of a higher 
rating require a finding of a need for insulin, restricted 
diet, and regulation of activities; the Board is unable to 
find evidence that all the criteria are met in this case.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met).  The Veteran's own testimony 
is to the effect that he has no formal restrictions of 
activity associated with his diabetes.  The Board does not 
find that the Veteran's comment regarding being warned to 
check his pulse when he uses a treadmill suggests a medical 
restriction of activity associated with the severity of his 
diabetes, especially when no medical evidence indicates 
regulation of activities.

In light of the foregoing evidence, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus 
disease process.  There is no basis for assignment of a 
disability rating in excess of 20 percent for the diabetes 
disease process.  The Board again emphasizes that although 
the Veteran may require insulin, the evidence does not 
indicate that the Veteran's activities have been regulated by 
medical professionals in managing his diabetes.  As such, the 
Veteran meets the criteria for a 20 percent rating under 38 
C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of 
persuasive evidence of a need for regulation of activities, 
there is simply no basis for a higher rating for the diabetes 
disease process throughout the period on appeal.

The Board additionally notes that, following the November 
2005 VA examination, the RO amended the Veteran's service-
connected diagnosis of diabetes mellitus to also include 
associated bilateral onychomycosis.  The onychomycosis was 
determined to add no compensable disability to the service-
connected disability picture; the onychomycosis was then 
bundled into this issue regarding the diabetes mellitus 
disease process on appeal.  The Board briefly observes that 
the November 2005 VA examination report shows that the 
Veteran's onychomycosis is manifested by fungal infection 
involving the toenails.  When, as here, a skin condition 
involves less than 5 percent of the entire body, does not 
involve exposed areas, and does not require systemic 
treatment, a 0 percent rating is properly assigned.  38 
C.F.R. § 4.118.  There is no medical evidence of record 
showing compensable manifestations of disability from the 
Veteran's onychomycosis under any applicable rating criteria 
for that diagnosis; this aspect of the diabetes pathology 
provides no basis for assignment of increased disability 
compensation at this time.

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the Veteran's diabetes 
mellitus disease process.  As the preponderance of the 
evidence weighs against the claim, the benefit-of- the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board has reviewed the entirety of the evidence in the 
claims file, including additional private and VA treatment 
records together with lay statements.  Beyond what is 
discussed above, none of the other evidence of record 
probatively contradicts the findings discussed above that are 
supported by the most probative pertinent objective evidence, 
nor does any competent evidence otherwise show that any 
higher rating is warranted.  The Board acknowledges the lay 
testimony of the Veteran with regard to his experienced 
symptomatology, and has carefully considered this evidence 
with his contentions.  The Veteran's testimony describes 
significant symptoms of disability associated with diabetes, 
and the currently assigned rating of 20 percent contemplates 
significant disability from the diabetes disease process.  
However, the Veteran's testimony also indicates no regulation 
of activities.  The Board finds that the probative weight of 
the evidence of record weighs significantly against finding 
entitlement to any increased rating for the diabetes disease 
process.

Although separate ratings can be assigned for separate 
periods of time based on the facts found, the evidence shows 
no medically prescribed regulation of activities at any time 
during the period on appeal.  An increased rating was not 
warranted at any point throughout the appeal period; hence 
"staged" ratings are not warranted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In conclusion, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to a rating in excess of 20 percent for 
his diabetes mellitus disease process.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's limitations due to the 
diabetes disease process are clearly accounted for in General 
Rating Formula, which compensates for disability manifested 
by the need for insulin and a restricted diet.  The Board 
finds that the 20 percent rating adequately addresses the 
Veteran's disability.  As such, the Board finds that the 
diagnostic code and criteria applied in evaluating the 
Veteran's service-connected diabetes disease process 
adequately describe the current disability level and 
symptomatology and, therefore, referral for extraschedular 
rating is not warranted.

The Veteran does not assert that he is totally unemployable 
because of his diabetes mellitus, nor has he identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  In light of 
the preponderance of the probative evidence showing that the 
Veteran is not medically restricted from occupational or 
recreational activities, a rating in excess of 20 percent is 
denied.

Dismissal of Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issue of entitlement to an earlier effective 
date for the grant of service connection for diabetes 
mellitus with associated onychomycosis of bilateral feet, the 
Veteran perfected an appeal of this issue to the Board 
together with the other two issues addressed in this Board 
decision.  Subsequently, the Veteran withdrew his appeal of 
the earlier effective date issue in a September 2009 
statement, and confirmed the withdrawal during his September 
2009 Board hearing.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this issue, and the 
issue of entitlement to an earlier effective date for the 
grant of service connection for diabetes mellitus with 
associated onychomycosis of bilateral feet is dismissed.



ORDER

A disability rating in excess of 20 percent for diabetes 
mellitus is not warranted.  To this extent, the appeal is 
denied.

The claim of entitlement to an earlier effective date for the 
grant of service connection for diabetes mellitus with 
associated onychomycosis of bilateral feet has been properly 
withdrawn from this appeal by the Veteran and this issue is 
dismissed.


REMAND

Although the criteria for rating disabilities of the eye were 
recently revised effective December 10, 2008, these new 
criteria only apply to new claims filed on or after December 
10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008).  
The discussion in this remand applies the applicable former 
rating criteria pertinent to this issue on appeal.

The Board notes that the Veteran's diabetic retinopathy is 
rated based on impairment of vision.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6077 (2008).  In general, for the purposes of 
vision disability evaluation, corrected distance vision 
measurements are applied.  See 38 C.F.R. § 4.75 (2008).  The 
provisions of 38 C.F.R. § 4.75 set out specific requirements 
for special examination of visual acuity for rating purposes.  
The Board notes that the most recent evidence of record which 
appears to fully conform to the regulatory requirements for 
rating purposes is a VA examination report of record dated in 
April 2007.  The Veteran's current disability rating is 
assigned largely on the basis of that examination report's 
findings.

The Veteran testified at his September 2009 Board hearing 
that he believed his bilateral eye disability had increased 
in severity since his most recent VA examination.  The Board 
finds that additional development is warranted in this case, 
especially as the Veteran has recently presented evidence 
reasonably supporting this contention.  In the more than two-
and-a-half years since the most recent pertinent VA 
examination, the Veteran has submitted a significant quantity 
of new medical evidence suggesting varying visual acuity with 
treatment and medical interventions.  This evidence presents 
a confusing picture with regard to assigning a disability 
rating for the Veteran's visual acuity, as the recorded test 
results assessing the Veteran's visual acuity fluctuate 
significantly.

Importantly, among the various documented visual acuity 
measurements appears to be a suggestion of a worsening visual 
acuity that may have met the criteria for a higher disability 
rating.  The Board briefly notes that the Veteran's decreased 
visual acuity may meet the criteria for a higher rating if 
one eye has applicable corrected visual acuity of 20/200 and 
the other 20/50.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6076.  Several items of evidence pertaining to recent years 
suggest that at various times the Veteran's right eye may 
have visual acuity of 20/200, and several items suggest that 
at various times the Veteran's left eye has had visual acuity 
measured to be 20/50.  The Board observes that a March 2007 
private record had indicated that the Veteran's right eye was 
20/200 and his left eye 20/50 with correction, but then goes 
on to indicate that the examiner had succeeded in improving 
the corrected left eye vision to 20/30.  Yet, a May 2007 
private report (following the most recent VA examination) 
suggests that the right eye was 20/200 and the left 20/50 for 
corrected vision at that examination; here there is no 
indication of improvement beyond the noted results.  More 
recent evidence presents varying data for either eye.  For 
the sake of brevity, the Board notes the visual acuity with 
correction for each eye noted by some of the private medical 
records from recent years; these results were not obtained 
from testing directly for VA rating purposes.

Date
Left Eye
Right Eye
April 2006
20/50
[not 
reported]
March 2007
20/30
20/200
May 2007
20/50
20/200
January 
2009
20/30
20/80
August 
2009
20/40
20/200

The Board observes that the most recent April 2007 VA 
examination report found that the Veteran's best corrected 
distance vision was 20/30 in the left eye and 20/200 in the 
right eye.  Private medical evidence both before and after 
that report suggests that the left eye corrected visual 
acuity has been 20/50, which may support the Veteran's claim 
for an increased rating.  However, other recent private 
medical evidence suggests left eye corrected visual acuity of 
20/30 or 20/40, and has even shown corrected right eye visual 
acuity fluctuating from 20/200 to 20/80 and back to 20/200.

The Board finds that a new VA examination is warranted.  The 
Board makes this determination in light of the confusion and 
conflicting indications presented in the recently submitted 
medical evidence and in light of the Veteran's assertion that 
he believes his vision has worsened since the April 2007 VA 
examination.  To afford the Veteran with every consideration 
in this appeal, a complete examination conforming to the VA 
requirements for evaluating eye disabilities will help 
determine the current severity of the bilateral eye 
disability for disability rating purposes.  In addition, the 
Board believes a medical opinion reconciling current findings 
with the other recent evidence of record would be of 
substantial assistance to proper appellate review of this 
case.

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity of a disability since the last 
examination.  VAOPGCPREC 11-95 (1995).  In this case, the 
Veteran's recent contentions and private medical evidence 
added to the record reasonably indicate that the Veteran's 
visual acuity may have decreased during the more than two-
and-a-half years since the VA examination of the Veteran's 
vision for rating purposes.  The Board believes a new VA 
examination is warranted to obtain updated findings adequate 
for rating purposes, and to obtain some clarification of the 
private medical notes of record.

The Board also observes, in passing, that the Veteran has a 
pending claim for an increased rating for service-connected 
hearing loss.  Thus, pending the outcome of the claims 
involving the ratings for visual impairment and hearing loss, 
certain regulations concerning special compensation for 
combinations of such impairment may be for application (such 
as the provisions of 38 C.F.R. § 3.350(e) and (f)).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to be afforded a VA eye 
examination by a medical examiner with 
appropriate expertise to determine the 
current degree of severity and all 
manifestations of his service-connected 
bilateral eye disability.  The claims 
folders must be made available to and be 
reviewed by the examiner.  Following 
examination of the Veteran and review of 
the claims folders, the examiner is asked 
to respond to the following:

a)  The examiner should identify all 
current manifestations of the 
Veteran's bilateral diabetic 
retinopathy to include impairment of 
central visual acuity and impairment 
of visual field, if any.  In 
particular, the examiner should 
provide the results of uncorrected and 
corrected central visual acuity for 
distance and near, and to identify the 
best distant vision obtainable after 
best correction by glasses, in 
conformity with the requirements of 
38 C.F.R. § 4.75 (2008) (prior to 
recent revision).

b)  The examiner is also asked to 
review the Veteran's claims files, 
particularly the medical records 
presenting measurements of visual 
acuity over the past several years, 
and to present an opinion explaining 
the variations in the results.  The 
April 2006 VA examination report, and 
private medical records dated in April 
2006, March 2007, May 2007, April 2009 
(with results of a January 2009 
examination), and August 2009 show 
significant fluctuations in assessed 
visual acuity in either eye.  In light 
of all the pertinent evidence found, 
please address the following:

A May 2007 private medical report 
indicates that corrected visual 
acuity was 20/50 in the left eye 
and 20/200 in the right eye.  
Subsequent records indicate 
substantially different and 
variable results in visual acuity 
evaluations.  Moreover, the Veteran 
has had reported left eye corrected 
visual acuity of 20/50 on multiple 
occasions in the past several 
years, but those testing results 
are each followed by reports of 
apparently improved visual acuity 
in the left eye at some 
examinations.  Please opine as to 
the cause of such variations with 
reference to the pathology of 
diabetic retinopathy.  
Specifically, the Board seeks a 
medical opinion as to whether the 
upward shifts in reported visual 
acuity likely represent actual 
improvement in vision or, rather, 
variation in testing conditions and 
other variables not indicative of 
actual improvement in visual 
acuity.

c)  All examination findings, along 
with a rationale for all opinions 
expressed, should be set forth in the 
examination report.  The examiner 
should indicate in the examination 
report that the Veteran's medical 
records were reviewed.

2.  After completion of the above, and any 
other development deemed necessary, the 
RO/AMC should review the claims file and 
adjudicate the Veteran's bilateral eye 
disability claim as appropriate.  If the 
claim on appeal remains denied to any 
extent, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


